 1
 2
 3
 4
 5
 6
 7
                              UNITED STATES DISTRICT COURT
 8
                                      DISTRICT OF NEVADA
 9
10
           IN RE PLAYAGS, INC.                             Case No. 2:20-cv-01209-JCM-NJK
11         SECURITIES LITIGATION
                                                                          Order
12
13        To date, the parties have not filed a stipulated discovery plan as required by Local Rule 26-
14 1(a). The parties are hereby ORDERED to file, no later than July 21, 2021, a joint proposed
15 discovery plan.
16        IT IS SO ORDERED.
17        Dated: July 14, 2021
18                                                              ______________________________
                                                                Nancy J. Koppe
19                                                              United States Magistrate Judge
20
21
22
23
24
25
26
27
28

                                                   1
